Appellant was convicted in the District Court of Newton County of murder, and his punishment fixed at fifteen years in the penitentiary.
There is no dispute of the facts that appellant shot and killed deceased. He admitted this fact upon the trial but urged as his motive for so doing the fact that deceased had insulted his wife. This theory was combated by the State's testimony, and the court submitted to the jury the law of murder and also of manslaughter. The record contains two bills of exception which have received the approval of the learned trial judge, but in neither of which do we perceive error. The first complains of the testimony of the widow of deceased in reference to a conversation had by her with appellant on the night following the homicide. She testified that appellant told her that he killed deceased for killing his dogs, that he had killed three, and he had fixed him so that he would not kill another, and that he was glad that he had done it. This testimony was material and pertinent as appellant's explanation of his purpose in committing the homicide, *Page 609 
and as rebutting his claim, as testified to upon the trial, that the killing was because of an insult offered to his wife. The other bill of exceptions was to the testimony of Henry Watson who stated that some time after the homicide appellant came to him and told him that he wanted a little help, and to witness' inquiry as to how he could help him, appellant stated that he wanted witness to testify for him that deceased had told him a few days back that he was expecting appellant to kill him at any time for insulting his wife. Witness further stated that deceased never did tell him any such stuff as that. We think it provable against the accused that he had attempted to manufacture false testimony in his own behalf and that no error was committed in the admission of this testimony.
There were no exceptions to the charge of the court and no other complaints evidenced by any bills of exception. The facts in evidence seem to amply support the jury's conclusion and it appearing that a fair trial has been had and that no error is in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         June 18, 1924.